        Case 1:11-md-02262-NRB Document 2774 Filed 12/17/18 Page 1 of 2




By ECF                                                             December 17, 2018

The Honorable Naomi Reice Buchwald
United States District Judge, Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007-1312


        Re:     In re LIBOR-Based Financial Instruments Antitrust Litigation,
                S.D.N.Y. No 1:11-md-2262-NRB

Dear Judge Buchwald:

        Covington & Burling LLP (“Covington”) is counsel to Citigroup Inc. and related entities
(together, “Citi”) in the above-referenced matter pending before Your Honor (the “USD LIBOR
Litigation”).

        Jeff Cao, one of your former law clerks, joined Covington on December 3, 2018, as an
associate in the firm’s Washington office. I write pursuant to New York Rule of Professional
Conduct 1.12, which (i) bars a former law clerk from representing a client in connection with a
matter in which he or she participated personally and substantially while clerking, and
(ii) describes notification and screening requirements that must be put in place to ensure that
the former law clerk does not share information regarding the matter with others at the firm.
This letter describes Covington’s compliance with the requirements of Rule 1.12.

        Mr. Cao will not participate in Covington’s representation of Citi in the USD LIBOR
Litigation. Lawyers and non-lawyer personnel within Covington have been notified that they
may not seek his assistance in Covington’s activity with respect to this matter, discuss this
matter with him or in his presence, pose hypothetical questions to him based on the facts of this
matter, or otherwise seek to utilize his knowledge, experience, or assistance in this matter or
any related matter. Mr. Cao is not permitted to share information about this matter with others
         Case 1:11-md-02262-NRB Document 2774 Filed 12/17/18 Page 2 of 2



Page 2


at Covington (other than as necessary to identify the matters appropriate for screening) and will
be apportioned no part of the fee therefrom.

         If the Court requires any additional information concerning this matter, please let us know,
and we will be happy to provide it.


                                                                     Respectfully submitted,

                                                                     s/ Andrew A. Ruffino

                                                                     Andrew A. Ruffino

cc:      All Counsel (by ECF)
